Exhibit 10.33

 

FOURTH AMENDMENT TO YARN PURCHASE AGREEMENT

 

THIS FOURTH AMENDMENT TO YARN PURCHASE AGREEMENT (this “Fourth Amendment”) is
made and entered into as of the 30th day of May, 2014 by and between Hanesbrands
Inc., a Maryland corporation, with a principal place of business located at 1000
East Hanes Mill Road, Winston Salem, NC 27105 (“Buyer” or “HBI”), and Unifi
Manufacturing, Inc., a North Carolina corporation, with a principal place of
business located at 7201 West Friendly Avenue, Greensboro, NC 27410 (“Supplier”
or “UMI”).

 

RECITALS

 

A.     Buyer and Supplier previously entered into a Yarn Purchase Agreement
dated November 6, 2009 (as amended, the “Agreement”).

 

B.     Buyer and Supplier entered into a First Amendment to the Agreement dated
July 17, 2012, a Second Amendment to the Agreement dated November 21, 2013, and
a Third Amendment to the Agreement dated March 28, 2014.

 

B.     Buyer and Supplier desire to amend the terms of the Agreement as more
particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

 

1.       Amendments.

 

1.1     The Agreement is hereby amended by deleting Section 8.1 thereof in its

entirety and replacing it with the following Section 8.1:

 

“8.1     Term.      The term of this Agreement shall commence on the Effective
Date hereof and shall expire on June 30, 2014 (the “Initial Term”), unless
terminated as provided herein.”      

 

2.     Certain Terms. All capitalized terms not defined herein shall have the
same meaning as set forth in the Agreement. Any conflict between terms of this
Third Amendment and the Agreement will be resolved in favor of this Third
Amendment.

 

3.     No Other Amendments. Except as amended hereby, all the terms and
provisions of the Agreement shall remain in full force and effect. Any
references in the Agreement to the Agreement shall hereinafter be deemed to
refer to the Agreement as amended by this Third Amendment.

 

4.     Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall constitute an original, and all such
counterparts shall together constitute one instrument.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Third Amendment, in the manner appropriate to
each, as of the day and year first above written.

 

 

HANESBRANDS INC.

 

 

/S/ MIKE FAIRCLOTH

Name: Mike Faircloth

Title: President, Supply Chain

UNIFI MANUFACTURING, INC.

 

 

/S/ R. ROGER BERRIER, JR.

Name: R. Roger Berrier, Jr.

Title: President and COO

 

 

2